Citation Nr: 0313366	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

(The issue of entitlement to service connection for the cause 
of the veteran's death, on the merits, will be the subject of 
a later decision).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1940 to 
September 1945, from July 1947 to January 1953, and from 
February 1953 to September 1962.  He died in May 1988, and 
the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board remanded the 
appellant's claim in December 2000, and the case has now 
returned for further adjudication.

In April 2003, the Board sent a letter to the appellant, 
notifying her that the attorney she had appointed to 
represent her before VA had had his authority to represent VA 
claimants revoked effective October 10, 2001.  The appellant 
was notified that the Board could no longer recognize the 
attorney as her representative and advised the appellant as 
to her choices as far as representation.  In a May 2003 
written reply, the appellant indicated that she wanted to 
represent herself and asked that the Board proceed with her 
appeal.  

Following a reopening of the claim as discussed below, the 
Board will undertake additional development regarding the 
issue of service connection for the cause of the veteran's 
death, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  


FINDINGS OF FACT

1.  In November 1989, the RO denied service connection for 
the cause of the veteran's death based on a finding that it 
was not shown that disability incurred in or aggravated by 
service was the principal or contributory cause of his death.  

2.  Evidence received since the November 1989 RO decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to reopen

According to his certificate of death, the veteran died at a 
VA Medical Center on May 4, 1988, as a result of respiratory 
arrest due to unresectable squamous cell carcinoma of the 
lung caused by a "long history of tobacco abuse."  No 
autopsy was performed.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(c)(1) (2002).  

Generally, there are two means by which service connection 
may be established for claimed nicotine-related diseases and 
disorders.  First, if a claimant can establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
cancer, service connection may be established without 
reference to 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  

However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines, 
which held in the affirmative, were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
that might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the 1997 Opinion held that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  It noted that the Diagnostic 
and Statistical Manual, 4th Edition, (DSM-IV), 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence 
(the DSM-IV Diagnostic Code for nicotine dependence is 
305.10).  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1)  tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use 
of substantial amounts of nicotine or a diminished 
effect observed with continued use of the same amount of 
nicotine-containing products;

(2)  withdrawal, marked by appearance of four or more of 
the following signs within twenty- four hours of abrupt 
cessation of daily nicotine use or reduction in the 
amount of nicotine used:

	(a) dysphoric or depressed mood; 
		(b) insomnia; 
		(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
		(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve 
or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer 
period than was intended;

(4) persistent desire or unsuccessful efforts to cut 
down or control nicotine use;

(5) devotion of a great deal of time in activities 
necessary to obtain nicotine (e.g., driving long 
distances) or use nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of 
nicotine use (e.g., giving up an activity which occurs 
in smoking-restricted areas); and

(7) continued use of nicotine despite knowledge of 
having a persistent or recurrent physical or 
psychological problem that is likely to have been caused 
or exacerbated by nicotine.

Id. at 181, 243-45.

The 1997 Opinion further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.   It also addressed the 
situation when a nicotine-dependent individual might have 
full  remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products. These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis v. 
West, 13 Vet. App. 178, 183-184 (1999).

In November 1989, the RO denied service connection for the 
cause of the veteran's death.  The basis of this denial was 
essentially that there was no evidence that the veteran had 
any abnormal lung pathology in service, or that his fatal 
lung cancer was incurred in service.  The appellant was 
notified of this rating decision by a November 1989 letter, 
which also referenced her rights regarding the appeal of an 
adverse decision.  However, she did not file a notice of 
disagreement with that decision and it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103 (2002). 

In October 1997, the appellant (through her representative at 
the time) indicated in writing that she was again seeking 
service connection for the cause of the veteran's death.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to November 1989 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence obtained in connection with the appellant's 
attempt to reopen includes a September 1998 written statement 
from a private physician ("Dr. H.") who stated that he 
began treating the veteran in 1974.  Dr. H. opined that it 
seemed likely that the veteran had been nicotine dependent 
and that this nicotine dependence "surely" was a materially 
contributing factor in the development of his coronary 
disease and pulmonary disease.  With this evidence, the 
appellant has presented new and material evidence regarding 
the previously denied claim of service connection for the 
cause of the veteran's death.  

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  This appeal is granted 
to this extent subject to further evidentiary development of 
the Board. 

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the appellant's claim to 
reopen, a detailed discussion of whether VA has complied with 
the VCAA is unnecessary at this time.  The Board is 
conducting further evidentiary development into the now-
reopened claim for service connection for the cause of the 
veteran's death, and a thorough 


discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  

ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been reopened, 
subject to additional development by the Board. 



	                     
______________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



